Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment the 112b rejections of claims 8 and 10 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-5, 7-8, 10-13, and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, with dependent claims 2, 4-5, 7-8, and 10-13, is allowed because the closest prior art on record Pang, Wang, Belgrader, Bladen (US20160116380A1), and Redmond (US20110171754A1) do not teach the following limitations of claim 1, neither individually nor combined: “wherein the actuator is further configured for cutting a portion of a sample collecting member, wherein the sample collecting member protrudes out of the receiving chamber as the actuator rotates about the central axis of the housing”.
Claim 17, with dependent claims 18-20, is allowed because the closest prior art on record Pang, Wang, Belgrader, Bladen (US20160116380A1), and Redmond (US20110171754A1) cannot be combined to teach the following limitations of claim 17: “wherein the receiving chamber comprises a closure, wherein the closure comprises a cutting portion; wherein the cutting portion is configured to cut a portion of a sample collecting member, wherein the portion of the sample collecting member protrudes out of the receiving chamber; and wherein a supplying actuator also acts as the actuator, wherein the supplying actuator comprises the closing member, wherein the closing member is arranged to close the opening of the receiving chamber, and wherein the supplying actuator comprises a cutting actuator, wherein the cutting actuator activates the cutting of the protruding portion of a sample collecting member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796         
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797